Citation Nr: 1646868	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  07-06 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1968 to February 1970.  This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio; jurisdiction of the case has since been transferred to the Chicago, Illinois RO.  In September 2010 a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In March 2011 and March 2015, the Board remanded the case to the RO for additional development.  

A December 2015 Board decision denied service connection for a low back disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2016, the parties - the Veteran and the legal representative of the VA, the Office of the General Counsel - filed a Joint Motion for Remand to vacate the Board's decision and to remand the case to the Board.  In a September 2016 Order, the Court granted the Joint Motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the Joint Motion for Remand, dated in September 2016, the parties agreed that the Board in its December 2015 decision relied in part upon an inadequate VA medical nexus opinion rendered in July 2015.  The VA examiner's reasoning for finding that the Veteran's currently diagnosed lumbosacral strain was less likely than not incurred in or caused by the claimed in-service injury, event, or illness was that there was "no evidence of any connection... no clearly documented continuum of care from service until 2000."  The parties felt that the July 2015 examiner "failed to provide a sufficiently detailed explanation for his conclusion."  It was emphasized that such an opinion appeared to rely impermissibly on a lack of documentation of care since service and did not address the Veteran's lay contention of experiencing back pain before 2000 including his statement of back pain a year after discharge.  Thus, the case has been returned to the Board for development for a medical opinion that contains adequate rationale which adequately addresses the Veteran's reports of back pain within a year of his discharge from service.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain for association with the claims file complete (updated) VA records of evaluation and treatment of the Veteran for a low back disability, since February 2015.    

2.  Thereafter, the AOJ should return the claims file to the VA examiner of July 2015 for an addendum opinion, or if unavailable, arrange for the Veteran to undergo a VA spine examination by an orthopedist.  The examiner should opine whether it is at least as likely as not (a 50 percent or higher probability) that the Veteran's currently diagnosed lumbosacral strain is related to his period of service from August 1968 to February 1970, to include the documented automobile accident (truck rolled over) in September 1969.  The claims file must be reviewed by the examiner in conjunction with the examination.  

In providing the opinion, the examiner is specifically asked to consider, and comment upon the Veteran's statements and testimony to the effect that his current low back disability arose from an automobile accident during service in 1969 [the accident itself is documented in service treatment records], although he also experienced some back pain during basic training; that when he was discharged from service in February 1970, he had lumbar spine pain and was seen at the Memphis VA hospital in December 1970 [such records are unavailable, but the Veteran has since indicated that he was primarily seen then for nervous stomach complaints]; that he has not sustained any additional injuries to his back since service but was in an automobile accident in 1994 where it was possible he could have aggravated his back condition at that time; and that prior to the 1994 accident, he had back trouble and complained to VA about it several times.  

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature where appropriate.  (The Board observes that the July 2015 VA medical opinion was deemed inadequate by the Court for the examiner's failure to provide a sufficiently detailed explanation for his conclusion, for its apparent impermissible reliance upon a lack of documentation of care since service, and for the examiner's failure to address the Veteran's contention of experiencing back pain before 2000 including his statement of back pain a year after discharge.)  

3.  After completion of the foregoing, the AOJ should review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2015).

